Detailed Action
Remark
The amendment filed on March 23, 2021 has been considered and entered.  In this application claims 20-39 and 42 are pending in which claims 1-19 and 40-41 are cancelled and claims 20 and 31 are in independent forms.
	
Priority







Acknowledgment is made of applicant's claims benefit of continuation of application No. 13/588,740 08/17/2012 (Now Patent No. 9,588,944), continuation of application No.  12/317,809 12/29/2008 (Now Patent No. 8,250,025), continuation of application No. 11/740,835 filed 4/26/2007 (Now is abandoned), and continuation in part of application No. 10/288,835 filed on 11/05/2002.  The applicant claims benefit of application No. 60/795,600 filed on 4/26/2006.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.
	
	Claims 31-39 and 42 rejection under 35 USC 101 has been withdrawn based on amendment filed on March 23, 2021.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02)



The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 31-32 and 37-39 rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph has been withdrawn based on amendment filed on March 23, 2021

The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01)

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 31-32 and 37-39 are rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph has been withdrawn based on amendment filed on March 23, 2021.

ALLOWANCE
      Claims 20-39 and 42 are allowed over the prior art made of record.

REASON FOR ALLOWANCE
The prior art of made of record, Walker et al. (U.S Patent Pub. No. 2001/0034708) discloses:
Walker et al. teach a method that allows the parties to submit criteria for searching a trusted agent's confidential database and receive a count of the number of records that satisfy the criteria, without revealing the identities of the parties associated with those records (Par. 22),
Walker et al. also teach a method that the information would be released between the parties (reporting parties) and employer (organization) which release of information of identified parties to requestor is authorized by the parties and release of information of requestor to identified parties is authorized by the requestor (Par. 43),
Walker et al. finally teach a method that assigning different transaction ID to each request and party. By assigning unique ID ensure that each job description (and hence permission certificate) is unique (Par. 163),
Tucker et al. (U.S. Patent Pub. No. 2002/0116247) discloses:
Tucker et al. also, teach a method that the reporting party has been guided through the iterative question and answer activity described above, s/he will be prompted to provide a narrative of the incident. This is a free form, essay format. Once the narrative is completed, the Reporting Wizard will prompt the reporting party to provide any information that is known about the suspect(s). This information may include, but is not limited to: name (Last, First, Middle, suffix), home address, work address, phone numbers (home, work, cell), date of birth, age (or age range), race, parents' names (if a minor), relationship to incident (suspect), relationship to victim (stranger, friend, relative), height, weight, build (slim, heavy, tall, short) tattoos, scars, 
Tucker et al. also teach a method that allows the reporting party has provided all of the known details (description of the incident) of the incident. The system will now automatically capture data pertinent to the filing of the Incident Report (Par. 58),
Tucker et al. finally, teach a method that provides a mechanism that is capable of collecting data relevant to any type of incident and will be able to create a Public-initiated incident report via the Internet, an intranet, or an extranet and have that incident report trigger an automatic notification of one or more law enforcement agencies or other appropriate agencies (Par. 19),
Jha et al. (U.S. Publication 2006/0293029) discloses:
Jha et al. teach a method that assign unique configuration ID in which the configuration identifier (ID) includes a name, a number, a digital signature, a hash, or any other type of data or value that may be associated with an authorized user (Par. 85),
Jha et al. also teach a method that provides a report that the report or notification of the availability of the report may be communicated to a predetermined network device, e.g., workstation computer, or an authorized user and the report may be transmitted via electronic mail, or an authorized user may access the user manager, or repository of the report, to view the generated report (Par. 121)
Jha et al. finally teach a method that provides a mechanism that detect unauthorized data access attempt that may initiate the generation and transmission of control commands supplied by at least one of a network service provider, wireless device manufacturer and other authorizing parties (Par. 8).  However after careful consideration the applicant’s application, the application receiving, via an administration computing device, a designation of authorized users from the organization; receiving, via the administration computing device, an assignment of a first set of the authorized users to a first notification level and a second set of the authorized users to a second notification level, wherein the assignment is specified by the organization; receiving, via a reporting party computing device, an incident report from the reporting party, the incident report comprising: a type of report, an anonymity level of the reporting party, and incident information; wherein the incident information comprises a description of the incident and a name of one or more subject persons involved in the incident; storing the incident report in a database; assigning the incident report to the first notification level or the second notification level based on each of the type of report and the anonymity level of the reporting party; in accordance with the incident report being assigned to the first notification level, transmitting, by the administration computing device, a notification of the incident report to the first set of authorized users; in accordance with the incident report being assigned to the second notification level, transmitting, by the administration computing device, the notification of the incident report to the second set of authorized users” as recited in independent claims 20 and 31.  The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 20 and 31 as a whole.   Consequently, claims 20 and 31 are allowable over prior art of record. The dependent claims 21-30, 32-39 and 42 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fernandez-Gil Goni et al. United States Patent Publication No. 2015/0081799,
	HOTTI United States Patent Publication No. 2016/0078418,
	Bender United States Patent Publication No. 2015/0304300.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/F.K/Examiner, Art Unit 2157       

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157